Title: From Thomas Jefferson to William Henry Harrison, 16 January 1806
From: Jefferson, Thomas
To: Harrison, William Henry


                        
                            Dear Sir
                            
                            Washington Jan. 16. 06.
                        
                        Your several unacknoleged letters of June 18. Aug. 29. Nov. 12. & 20. prove me an unpunctual correspondent.
                            it is not because I do less than I might do, but that there is more than I can do. I will now summarily reply to their
                            several articles. and first I pray you to deliver to the legislature the inclosed letter in answer to the Address they
                            favored me with. of the two persons chosen to supply the place of mr Hay in the legislative council, I nominated mr
                            Bond, which nomination has been with others 3 weeks before the Senate. so has that of judge Griffin for the Michigan
                            territory. I am told it is doubtful whether the Senate will confirm this last. I have earnestly inculcated the necessity
                            of raising the salaries of the territorial governors & judges, and it will be attempted this session; but with what
                            success is very doubtful.
                        the British have clearly no right to trade with the Indians in Louisiana. it is therefore decided to keep
                            that trade to ourselves as the only means of governing those Indians peaceably this will render it important to be
                            particularly friendly to the Sacs, Foxes, Kickapoos, Sioux, & other Indians residing on the borders between the British
                            & us; and by taking their pelts & furs at higher prices, & selling them goods at lower prices than the trade will
                            bear without loss, to let them see their own interest in an exclusive adhesion to us. what we lose with them, we must make
                            up from other quarters, our principle being neither to gain nor lose on the whole Indian trade taken together. the late
                            stroke of the Poutewatamis on the Osages must be strongly reprimanded, and no exertion spared to recover & restore the
                            prisoners & make satisfaction for the killed. the Indians on this side the Missisipi must understand that that river is
                            now ours, & is not to be a river of blood. if we permit those on this side to cross it to war against the other side, we
                            must permit the other side to come over to this for revenge. the safety of our settlements will not admit of this. and in
                            the present case of the Poutewatamies they should be made to understand that unless they make to the Osages every
                            satisfaction in their power, & satisfy us they will cease crossing the Missipi to war on nations which never injured
                            them, we may give a free passage & support to the Osages to come over and take such revenge as will glut them. but it is
                            from the Secretary at war that you will recieve what is to be considered as official, & as your guide in this business.
                            among the Misipi Indians now here, is one Poutawatami chief. nothing has yet been said to him on this subject, but some
                            explanations will take place before he leaves us, which probably will not be till late in February. Accept my friendly
                            salutations & assurances of great esteem & respect
                        
                            Th: Jefferson
                            
                        
                    